MEMORANDUM **
David Mungai Njenga appeals his 16-month sentence imposed following his guilty plea conviction to conspiracy to present and presentation of false claims to the Internal Revenue Service, in violation of 18 U.S.C. §§ 371 and 287. We dismiss for lack of jurisdiction.
Njenga contends the district court erred by denying his request for a downward departure based on his status as a deport-able alien. We lack jurisdiction to review a district court’s discretionary refusal to depart downward. United States v. Webster, 108 F.3d 1156, 1158 (9th Cir.1997).
Njenga’s claim that the district court’s denial of his request for a downward departure was not discretionary fails because there is no indication in the record that the district court believed it was prohibited by law from departing from the Guidelines. See United States v. Pinto, 48 F.3d 384, 389 (9th Cir.1995).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.